Citation Nr: 0716652	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an eye disability, 
claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from January 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of separation from service; current 
hearing loss disability is not related to service.  

2.  The veteran's hypertension is unrelated to the service-
connected PTSD.

3.  A disability of the eyes is not shown to have been caused 
or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and an organic disease of the 
nervous system cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Hypertension is not proximately due to or the result of 
service-connected PTSD.  38 C.F.R. § 3.310(a) (2006).

3.  An eye disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.  A letter 
dated in November 2001, prior to the initial adjudication of 
the veteran's claim, explained the evidence necessary to 
support the claims.  It described the action that had been 
taken by VA and asked the veteran to identify additional 
evidence.  It provided the veteran with instructions 
concerning the assistance VA would provide in obtaining 
evidence.  

A February 2002 letter, also prior to the initial 
adjudication of the claim, told the veteran that there was 
outstanding evidence and asked him to contact the provider 
holding that evidence.

A letter dated in March 2006 told the veteran how VA 
determines disability evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Bilateral Hearing Loss Disability

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
hearing acuity.  On discharge examination in August 1968, the 
veteran denied hearing loss.  Audiometric testing was not 
conducted.

On VA examination in April 2003, the veteran reported hearing 
difficulties that developed gradually over a number of years.  
His military noise history was noted to include exposure to 
gunfire, artillery fire, heavy machinery and power tool 
noise, hunting and target practice noise, and aircraft and 
ground power unit noise.  The veteran noted that he had also 
been exposed to sand blasting machine noise in a cleaning 
shop after service.  Audiometric testing resulted in the 
following puretone thresholds:




HERTZ


Average

500
1000
2000
3000
4000

Right
15
15
15
5
10
11
Left
10
10
0
10
15
9

Speech recognition scores were 100 percent for the right ear 
and 96 percent for the left.  The examiner indicated that the 
veteran's hearing was within normal limits in both ears.  He 
concluded that as there was no present hearing loss, there 
could be no hearing loss related to military service.

The report of a private audiogram conducted in June 2003 
reflects the following puretone thresholds:




HERTZ


Average

500
1000
2000
3000
4000

Right
35
       
35
40
40
50
40
Left
40
45
50
55
60
50

Speech recognition testing was not performed.  Otoscopy 
revealed no visible congenital or traumatic deformity, no 
significant cercumen accumulation or foreign bodies, or 
active drainage.  At the time of the examination, the veteran 
reported that he had noticed his hearing loss a few years 
previously, and that it developed after working in noisy 
areas.

The results of the veteran's April 2003 VA examination failed 
to demonstrate the presence of hearing disability as defined 
by 38 C.F.R. § 3.385.  The June 2003 private audiogram shows 
hearing loss disability as defined by regulation.  However, 
the evidence demonstrates a remote, post-service onset of the 
veteran's hearing loss.  The Board notes that the June 2003 
private examination constitutes the first evidence of hearing 
loss disability since the veteran's discharge from service in 
1968.  The evidence is otherwise silent regarding any sign of 
hearing loss disability.  Although the veteran indicated in 
his claim for benefits that hearing loss began in 1967, he 
stated that he did not seek treatment until 1990.  The RO was 
unsuccessful in obtaining records of that claimed treatment, 
and the first indication of hearing loss disability for VA 
purposes dates to the June 2003 private examination.  In 
fact, the veteran reported in June 2003 that his hearing loss 
had become noticeable only a few years prior to the private 
audiogram.

The evidence of a relationship between the veteran's hearing  
loss and service is limited to his own assertions; however, 
as a layperson, he is not qualified to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record is 
otherwise silent with respect to any evidence supporting a 
relationship between the veteran's current hearing loss and 
his service.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim, 
and service connection for hearing loss disability must be 
denied.

(For purposes of the appeal, the Board has reported the 
findings of the private audiometric examination.  However, it 
is not clear that the test was conducted by a state licensed 
audiologist.  38 C.F.R. § 4.85 (2006).  As such, the 
examination report may not be competent for VA purposes.) 

Hypertension

The veteran contends that his hypertension is related to his 
service-connected PTSD.  VA and private treatment records 
reflect a diagnosis of and treatment for hypertension.

The veteran's records were reviewed and an opinion concerning 
his hypertension was rendered in August 2006.  The physician 
performed a comprehensive review of the evidence of record.  
He noted that the veteran had been diagnosed with 
hypertension in 1986.  He indicated that there was some 
literature that pointed to the susceptibility to develop high 
blood pressure in patients with PTSD.  He noted, however, 
that there had been no convincing study to establish a causal 
relationship between the two conditions.  He stated that the 
veteran's hypertension was like an essential hypertension 
with no identifiable cause.  Additionally, the physician 
indicated that the long-term effects of PTSD had been studied 
and published in scientific literature and did not support 
hypertension as a long term effect of PTSD.  Accordingly, he 
concluded that hypertension was less likely caused or 
aggravated by PTSD.

The Board has been presented with objective evidence that 
that the veteran's hypertension is not secondary to PTSD.  
The Board finds that such evidence is far more probative than 
the veteran's statements advanced in support of his claim. In 
this regard, the Board notes that the veteran, as a 
layperson, is not competent to render an opinion concerning 
questions of medical causation.  See Espiritu, supra.  In 
sum, the preponderance of the evidence establishes that the 
veteran's hypertension is unrelated to a service-connected 
disease or injury.  Accordingly, his claim of entitlement to 
service connection for hypertension must be denied.

Eye Disability Secondary to Hypertension

As discussed above, the Board has determined service 
connection is not warranted for hypertension.  As such, the 
veteran's claim of entitlement to service connection for an 
eye disability as secondary to hypertension must also fail, 
as it is premised on the assumption that the veteran's 
folliculitis is related to his military service. Therefore, 
service connection for this claimed disability on a secondary 
basis is not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD is denied.

Entitlement to service connection for an eye disability, 
claimed as secondary to hypertension is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


